Citation Nr: 0806032	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative 
changes, cervical spine, with spinal stenosis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran appeared for a personal hearing at the local RO 
before the undersigned.  A transcript of the proceeding is 
associated with the claims file.

The issue of service connection for degenerative changes, 
cervical spine, with spinal stenosis and degenerative disc 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss was not manifest during 
service, bilateral hearing loss was not manifest within one 
year of separation, and current bilateral hearing loss is not 
attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral hearing loss.  The Board 
notes that the veteran's claim was received in March 2006.  
In April 2006, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
April 2006 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  This notice must also include the 
information pertinent to the relevant disability rating and 
an effective date for the award of benefits that would be 
assigned if service connection is awarded. Id.  To date, the 
veteran has not received a letter fully addressing the 
Dingess requirements.  However, as the claim for service 
connection for bilateral hearing loss is denied, any matter 
as to the assignment of a disability rating or effective date 
is moot.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
are adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  Further, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II. Evidence

The veteran filed a claim for service connection for 
bilateral hearing loss in March 2006.  During his June 1970 
induction examination, the medical examiner reported that the 
veteran's ears, generally, were "Normal."  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
30

Although the veteran's service medical records show that the 
veteran suffered a cerebral contusion in September 1971, the 
records are silent as to any complaints, treatment, or 
diagnoses of any hearing disorder.  On separation, the 
veteran checked "No" for "Ear, nose, or throat trouble" 
and "Hearing loss" on his November 1971 examination.  
Again, the examiner noted that the veteran's ears were 
"Normal," and the veteran's audiological examination 
revealed improved hearing, bilaterally, from his entrance 
examination.  Puretone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

15
LEFT
20
20
5

25
 

In March 2006, a VA outpatient report noted that the veteran 
had moderately severe sensorineural hearing loss in his right 
ear and moderate hearing loss in his left.  The examiner 
noted that the audiological results were consistent with 
aging and noise-induced cochlear pathology.  The report 
stated that it was more likely than not that military noise 
exposure was a contributing factor to the veteran's hearing 
impairment.  No rationale was provided.

During an August 2006 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
45
45
LEFT
15
10
30
35
35

Average hearing loss was 35 dB in the right ear and 28 dB in 
the left.  According to the examiner, the veteran's speech 
recognition was excellent, bilaterally.  She went on to note 
that puretone audiometry revealed normal sensitivity, sloping 
to mild sensorineural hearing loss in the right ear, and 
normal sensitivity sloping to moderate sensorineural hearing 
loss in the left.

The veteran was diagnosed with bilateral hearing loss, normal 
to moderate.  The veteran denied civilian noise exposure, but 
noted that he was exposed to small arms fire when he would 
carry supplies to the firing range.  It was noted that the 
veteran's separation audiological examination documented an 
overall improvement from his enlistment audiometric readings.  
As a result, the examiner opined that the veteran's history 
of military noise exposure could not account for the 
veteran's hearing loss.  

The RO denied the veteran's claim for bilateral hearing loss 
in a September 2006 rating decision because, according to the 
August 2006 VA examiner, hearing loss caused by the veteran's 
in-service head injury would have appeared on his separation 
examination.  That denial was confirmed in a February 2007 
statement of the case.

During the veteran's January 2008 Board hearing, his spouse 
testified that she only began to notice his hearing disorder 
for the past couple of years.

III. Law

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

IV. Analysis

As noted, a claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that the veteran's separation examination did 
not amount to a hearing loss disability per VA regulations.  
The Board acknowledges that the veteran had hearing loss in 
the right ear at 4000 HZ, which is indicative of hearing 
loss.  See Hensley.  However, the separation examination 
actually revealed an improvement in hearing in all other 
frequencies when compared to his entrance examination.  The 
first diagnosis of a hearing disorder for VA purposes was in 
March 2006.  

The March 2006 outpatient report and the August 2006 VA 
audiological examination revealed a bilateral hearing 
disability.  Although the March 2006 VA examiner stated that 
the veteran's military noise exposure was more likely than 
not a contributing factor for his hearing loss, the examiner 
failed to note a review of the veteran's claims file.  The 
August 2006 VA examiner, on the other hand, did note a review 
of the claims file.  He also provided a rationale with 
respect to his opinion.  According to the August 2006 VA 
examiner, because the veteran's head injury occurred in 
September 1971, and his separation examination was conducted 
in November 1971, an increase in hearing loss would have been 
evident at that time.  In that regard, his opinion was based 
on a review of the record in its entirety.  Therefore, the 
examiner opined that the veteran's current bilateral hearing 
loss was less likely than not incurred during his period of 
active service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board attaches significant probative value to the 
opinion of the August 2006 VA examiner in this case because 
it is well reasoned, consistent with other evidence of 
record, included review of the claims file, and is within the 
examiner's area of expertise.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Although the Board does not question the validity of the 
March 2006 opinion, it is not clear that the examiner 
reviewed the veteran's file, to include the veteran's hearing 
test on separation.

Further, the veteran has not submitted medical or other 
supportive evidence to show that a hearing disability existed 
at the time of separation or within one year of separation 
from service.  In fact, the first diagnosis of a bilateral 
hearing disorder within the veteran's record appeared on his 
March 2006 VA treatment report, decades after his period of 
active service.  The fact that the record does not reflect 
the veteran making complaints regarding, or seeking treatment 
until many decades after service, weighs against the finding 
of a nexus between the current condition and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Therefore, 
there is no showing of continuity of symptomatology after 
service that is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Although the veteran contends that his current bilateral 
hearing disorder is etiologically related to his period of 
service, the Board observes that it cannot credit the 
veteran's assertions regarding the nature and cause of his 
condition, as the veteran is not shown to possess any 
particular medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  The Board notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
veteran's complaints of experiencing hearing loss in service 
would also be something that he could attest to based on 
first-hand knowledge.  Such a statement is severely 
undermined, however, by the fact that the service medical 
records are devoid of any findings of complaints, treatment, 
or diagnosis of hearing loss in service and for many years 
thereafter.  Moreover, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

Further, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In sum, the preponderance of the evidence is against the 
finding that the veteran experienced hearing loss in service, 
that he experienced hearing loss within a year of separation, 
or that his current hearing loss is related to service.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing loss.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral Hearing loss 
is denied.



REMAND

In a letter from the veteran's treating VA physician, dated 
April 2004, Dr. J. T. M., M.D. stated that the veteran was 
totally disabled due to his cervical spine pain and weakness 
in both upper extremities.  The veteran was diagnosed with 
advanced degenerative disease of his cervical spine and 
severe spinal stenosis due to both disc disease as well as 
facet disease with neural encroachment.  The physician opined 
that the severe nature of the degenerative changes were 
unusual considering the veteran's age, and, more likely than 
not, the advanced degeneration of his cervical spine was 
caused by the injuries he received during his assault in 
1971.  While probative, this opinion is not necessarily 
reliable because there is no indication that the physician 
reviewed the complete record, to include the service medical 
records.

In August 2006, the veteran was afforded a VA examination. 
The examiner noted a reversal of the mid cervical lordosis, a 
disc bulge, spondylosis, and hypertrophy of the facets.  Also 
noted were loss of disc hydration and significant central 
shenosis and cord deformity, with the neural foramina 
narrowed bilaterally.  Slight posterolisthesis with lost of 
disc height was reported as well.  However, the examiner 
failed to opine as to the etiology of the veteran's current 
spinal condition.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

Therefore, the VA should obtain a clarification opinion, to 
be issued by the August 2006 VA examiner, so as to ascertain 
an opinion as to the nature and etiology of the veteran's 
current spinal disabilities.  Should that examiner be 
unavailable, then the veteran should be afforded an 
additional VA examination, to include all appropriate 
diagnostic testing.  The examiner should confirm the exact 
nature and diagnosis of any current back disability.  The 
examiner should opine as to whether it is at least as likely 
as not that any current back disability is related to the 
veteran's period of active duty.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a revised opinion from the August 
2006 VA examiner.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his report 
whether or not the claims file was reviewed.  
A rationale for any opinion expressed should 
be provided.  The examiner should respond to 
the following:

Is it at least as likely as not that the 
veteran has a current spinal disability 
that is etiologically related to his 
military service?

2.  If the VA examiner of August 2006 is 
unavailable, schedule the veteran for a 
VA examination to determine the nature 
and etiology of his current back 
disability.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should identify/diagnose all 
current back disabilities found to exist 
on clinical examination.  The examiner 
should also respond to the following:

Is it at least as likely as not that the 
veteran has a current spinal disability 
that is etiologically related to his 
military service?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


